Case 2:18-cv-00086-SJF-AKT Document 62 Filed 03/09/20 Page 1 of 2 PageID #: 384



UNITED STATES DISTRICT COURT                                          CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                          MINUTE ORDER


BEFORE:       A. KATHLEEN TOMLINSON                           DATE:       3-9-2020
              U.S. MAGISTRATE JUDGE                           TIME:       11:28 a.m. (30 minutes)

                        Scott, et al. v. Whole Foods Market Group, Inc.
                                      CV 18-86 (SJF) (AKT)

TYPE OF CONFERENCE:                   THIRD AND FINAL
                                      SHOW CAUSE HEARING

APPEARANCES:          Plaintiff:      Steven John Moser

                      Defendants:     Christopher Michael Pardo by telephone

              Directed to Appear: Plaintiff Dwayne Scott – NO APPEARANCE

FTR: 11:28-11:58

THE FOLLOWING RULINGS WERE MADE:

1.     After reviewing for the record the chronology of this action with respect to Plaintiff Dwayne
       Scott, including the multiple prior Orders directed to and served upon Plaintiff Scott
       concerning his representation in this action as well as his failure to participate in the action
       and to fulfill his discovery obligations, I have GRANTED Attorney Moser’s motion to
       withdraw as counsel on behalf of Dwayne Scott.

       In addition, it appears that Plaintiff Dwayne Scott has abandoned his claims in this action
       since he has not communicated with his counsel and has never responded to the Orders served
       upon him by his counsel as well as by the Court. For this reason, and the reasons stated
       in the record of today’s proceedings, this Court respectfully recommends to Judge
       Feuerstein that the claims of Dwayne Scott be dismissed for failure to prosecute,
       failure to cooperate and communicate with his counsel of record, and failure to comply
       with the Orders of this Court. In order for this recommendation to be sent to Judge
       Feuerstein and addressed by her, counsel will need to jointly arrange to obtain the transcript
       of today’s proceedings promptly. Counsel may do so by contacting Courtroom Deputy Mary
       Ryan at 631-712-5765.

2.     The Court also addressed the pending motions to quash subpoenas filed at DE 52, 53, 54 and
       55 as well as the opposition filed at DE 56. For the reasons stated in the record today, the
       motions to quash are GRANTED.

3.     Apparently, the parties have had an ongoing dispute as to the contents of a proposed
       Stipulation and Order of Confidentiality. I have directed counsel to have a further meet-and-
       confer to resolve this issue. If counsel still have a dispute after doing so, they can address
       this issue to Judge Feuerstein at the upcoming status conference.
Case 2:18-cv-00086-SJF-AKT Document 62 Filed 03/09/20 Page 2 of 2 PageID #: 385




                                                SO ORDERED.

                                                /s/ A. Kathleen Tomlinson
                                                A. KATHLEEN TOMLINSON
                                                U.S. Magistrate Judge
